DocuSign Envelope ID: C1F3F08F-EDF4-486B-82FD-7564A16B8ABE
             Case 2:20-cv-09825-VAP-JC Document 30 Filed 12/17/20 Page 1 of 1 Page ID #:822


                G. SCOTT SOBEL, Esq., SBN 124818
        1       LAW OFFICE OF G. SCOTT SOBEL
                1180 S. Beverly Drive, Suite 610
        2
                Los Angeles, CA 90035-1158
        3       Tel: (310) 422-7067; Fax: (888) 863-5630
                GScottSobel@gmail.com
        4
                Attorney for Rovier Carrington
        5

        6
                                             UNITED STATES DISTRICT COURT
        7
                             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
        8

        9       ROVIER CARRINGTON,                             Case No: 2:20-cv-09825-VAP-JC

        10                                                     Honorable Virginia Phillips
                         Plaintiff,
        11
                                 vs.                           NOTICE OF UNAVAILABILITY
        12      HARVEY WEINSTEIN; et al.,
        13
                         Defendants.
        14

        15      ___________________________________

        16

        17           TO THIS HONORABLE COURT:

        18

        19               Undersigned counsel for Plaintiff gives notice of unavailability due to scheduled

        20      cervical-spinal surgery, from December 18, 2020, with anticipated return to work on January

        21      11, 2021.

        22
                                                              Respectfully submitted on December 17, 2020,
        23

        24                                                    ________________________________
        25                                                            G. Scott Sobel
                                                              Attorney for Rovier Carrington
        26

        27

        28
                                                                1
                                                     NOTICE OF UNAVAILABILITY
